DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious the combination of operating the permanently-excited synchronous machine as a generator during the driving by external means; providing, when a first threshold value for the voltage in the intermediate circuit is exceeded, energy generated by the synchronous machine and stored in the capacitor for operating the control device and the switching arrangement; activating the switching arrangement for short-circuiting the windings of the synchronous machine when a second threshold value for the voltage in the intermediate circuit is exceeded; and activating, when a third threshold value is undershot for the voltage in the intermediate circuit and when the short circuit is present, the switching arrangement in order to terminate the short circuit, wherein the third threshold value is selected to be higher than the first threshold value and higher than a minimum voltage for maintaining the switching state of the switching arrangement [claim 1] … operate the permanently-excited synchronous machine as a generator; provide, when a first threshold value for the voltage in the intermediate circuit is exceeded, energy generated by the synchronous machine and stored in the capacitor for operating the control device and the switching arrangement; activate the switching arrangement for short-circuiting the windings of the synchronous machine when a second threshold value for the voltage in the intermediate circuit is exceeded; and activate, when a third threshold value is undershot for the voltage in the intermediate circuit and when the short circuit is present, the switching arrangement in order to terminate the short circuit, wherein the third threshold value is selected to be higher than the first threshold value and higher than a minimum voltage for maintaining the switching state of the switching arrangement [claim 8].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837